Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
  140362(59)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices


  v                                                                  SC: 140362
                                                                     COA: 286096
                                                                     Washtenaw CC: 07-001499-FC
  RONNELL PHILLIP JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 27,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2010                   _________________________________________
         d0830                                                                  Clerk